Citation Nr: 0305134	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  02-03 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi



THE ISSUE

Entitlement to a compensable rating for rheumatoid arthritis 
of the knees and the lumbar spine.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from April 1943 to November 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 RO rating decision which denied a 
compensable rating for rheumatoid arthritis of both knees and 
the lumbar spine.


FINDINGS OF FACT

The veteran's service-connected rheumatoid arthritis of both 
knees and the lumbar spine is not currently an active 
process, and there are no current residuals of rheumatoid 
arthritis of these joints.  The veteran has non-service-
connected degenerative arthritis affecting these joints.


CONCLUSION OF LAW

The criteria for a compensable rating for rheumatoid 
arthritis of the knees and the lumbar spine have not been 
met.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. 4.71a, 
Diagnostic Code 5002 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service from April 1943 to November 
1943.  Service medical records show that the veteran reported 
that at age 11 he had an attack of rheumatism, manifested by 
fever, pains in all joints, and swelling of the knees, and he 
was confined to bed for 11 weeks.  He reported that since 
that time he had recurrent aching in his back and knees and 
swelling in the knee joints, mainly after exertion and long 
walks.  X-rays of the knees and low back were negative.  A 
Board of Medical Officers convened in October 1943 and, after 
examination of the veteran and his clinical record, diagnosed 
chronic rheumatoid arthritis of the back and knees.  He was 
medically discharged from service due to rheumatoid arthritis 
of the back and knees.  

By February 1944 rating decision, the RO granted service 
connection and a 10 percent rating for chronic rheumatoid 
arthritis of both knees and the lumbar spine.

On VA examination in March 1944, the diagnosis was arthritis 
of multiple joints and lumbar spine, however X-rays of the 
knees and lumbar spine were negative for any findings of 
arthritis.  

By February 1947 rating decision, the RO reduced the 
disability rating for the service-connected rheumatoid 
arthritis from 10 percent to 0 percent, based on a recent VA 
examination which showed no disease of the knees or back.

In a May 1973 letter, A.T. Tatum, M.D., reported that the 
veteran suffered from rheumatoid arthritis of the 
interphalangeal joints of the fingers, the left wrist, both 
knees, the left ankle, and the lumbar spine.  

On VA examination in July 1973 an X-ray of right knee showed 
no abnormalities and an X-ray of the lumbosacral spine showed 
mild degenerative changes.  The diagnosis was degenerative 
arthritis involving L5 of the spine.

By August 1973 rating decision, the RO denied a compensable 
rating for the service-connected rheumatoid arthritis of the 
knees and lumbar spine.  The RO also denied service 
connection for degenerative arthritis of the lumbar spine, 
and that decision was not appealed.

On VA examination in May 1975, the diagnoses were rheumatoid 
arthritis by history and degenerative arthritis of the 
lumbosacral spine.  

By June 1975 rating decision, the RO continued to deny a 
compensable rating for the service-connected rheumatoid 
arthritis of the knees and lumbar spine.

In October 2000, the veteran filed a claim for a compensable 
rating for his service-connected rheumatoid arthritis.  He 
enclosed treatment records from his private doctor, Dr. 
Weaver, dated from January 1996 to May 2000 which showed 
treatment for osteoarthritis and other medical problems, but 
no complaints, treatment, or findings of rheumatoid 
arthritis.

On VA examination of the spine in January 2001, the veteran 
reported that his worst joint aches were the low back, neck, 
knees, and ankles, and that he was followed by his family 
doctor, Dr. Weaver, for his arthritis.  He complained of 
daily pain and occasional swelling of the right ankle and 
knee.  His pain tended to be worse at night, and he claimed 
he was stiff all the time.  The diagnosis was degenerative 
arthritis, and it was noted that the veteran did not have 
clinical or laboratory evidence of rheumatoid arthritis.  

On VA orthopedic examination in January 2001, the veteran 
reported that his back hurt all the time, and that his left 
knee hurt more than his right knee.  It was noted that there 
were no classic deformities of rheumatoid arthritis noted.  A 
review of the MRI and X-rays of the spine showed chronic 
degenerative changes.  The VA examiner noted that no evidence 
of active rheumatoid arthritis was seen.  The diagnosis was 
degenerative joint disease, lumbosacral spine and both knees.  

The file contains internet article excerpts, apparently 
submitted by the veteran, and these have several passages 
highlighted.  One excerpt discussed the anatomy of a joint 
and the effects of disease on a joint.  Another excerpt 
compared the diagnosis and treatment of osteoarthritis and 
rheumatoid arthritis.

On a VA examination in November 2001, the examiner noted that 
current degenerative joint disease of the lumbosacral spine 
and knees was not a residual of service-connected rheumatoid 
arthritis.  The VA examiner opined that the degenerative 
joint disease was more likely than not secondary to aging.

Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim, 
and of the respective obligations of VA and him to obtain 
different types of evidence.  He has been afforded VA 
examinations, and identified relevant medical records have 
been obtained.  The Board is satisfied that the notice and 
duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Rheumatoid arthritis as an active process warrants a 20 
percent rating when the diagnosis is well established and 
there are one or two exacerbations per year.  There are also 
higher ratings for rheumatoid arthritis as an active process.  
Rheumatoid arthritis may also be rated based on chronic 
residuals, considering any related limitation of motion or 
ankylosis of affected joints.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002.

It is important to note that the veteran is only service-
connected for rheumatoid arthritis, historically involving 
the knees and lumbar spine.  He is not service-connected for 
degenerative arthritis of these or other joints.  If he 
wishes to apply to reopen a claim for service connection for 
degenerative arthritis of various joints, he must do so 
through the RO.

Recent VA examinations (and a number of earlier examinations) 
have found no evidence of rheumatoid arthritis, either as an 
active process or as residuals of previously active 
rheumatoid arthritis.  Although the veteran has continued to 
complain of knee pain and low back pain, these complaints 
have not been attributed to rheumatoid arthritis.  Rather, 
degenerative arthritis/osteoarthritis has been diagnosed in 
the low back and knees, and the VA examiner noted that such 
does not represent residuals of rheumatoid arthritis.

In the absence of rheumatoid arthritis as an active process, 
or chronic residuals of rheumatoid arthritis, there is no 
basis for a compensable rating for rheumatoid arthritis of 
the knees and lumbar spine.  Considering all the evidence, 
the Board finds that a compensable rating for rheumatoid 
arthritis is not warranted.  As the preponderance of the 
evidence is against the claim for a compensable rating, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A compensable rating for rheumatoid arthritis of the knees 
and lumbar spine is denied.


	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

